Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2. 	Applicant’s arguments filed 9/23/2022, with respect to the nonstatutory double patenting rejection of claims 12-23  have been fully considered and are persuasive.  The double patenting rejection of claims 12-23 has been withdrawn. 

Claim Rejections - 35 USC § 102
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claim(s) 12-14, 16, 18, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartoszek US 2014/0363231 Bartoszek discloses a method of forming a pavement construction joint comprising:
Dispensing a band of void reducing joint composition, including asphalt binder on a 
substrate, such as an existing asphalt roadway, using at least one spray 
application vehicle (300) having a joint spray assembly (356).
Paving a layer of asphaltic concrete (308) over the band of joint composition, such that 
the layer is positioned against an edge (394) of a previously laid portion of 
pavement (304) to form a pavement construction joint having air voids.
Causing at least a portion of the joint composition to migrate upward into the newly 

paved layer, by compacting the newly paved joint area with one or more heavy rollers to reduce the volume of the air voids.  “To achieve maximum compaction, the roller is moved in a slow but uniform speed behind the paving machine (300)”. [0022, 24-26, 30, 32, 39, 42-43].

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 15, 21 Bartoszek discloses the substrate comprises an existing asphalt pavement roadway; the joint composition comprises at least one asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations thereof.  And the application rate is 0.22 gallons per square yard which approximately 


corresponds to a 1/4” thickness.  Therefore, it would have been obvious to one of 
ordinary skill in the art before the effective filing date of the claimed invention that the joint composition of Bartoszek is resistant to lateral migration across the substrate. 
	
8. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266 as applied to claim 5 above, and further in view of Crews et al.US 7,972,429.
Bartoszek in view of Dawson et al. disclose a joint sealer comprising asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations 
thereof.  But do not disclose what polymeric materials are contemplated.  However, Crews et al. teach a bituminous composition comprising asphalt modified with a “traditional” additive such as SBS or SBR.  Therefore, it would have been obvious to provide the method of repaving a roadway using a polymer modified joint sealer of Bartoszek in view of Dawson et al. with SBS as taught by Crews et al. in order to accommodate specific climate conditions which is taught by Crews et al.  See Col. 5, lns. 25-40.

9. 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266  as applied to claim 1 above, and further in view of Hoppe US 8,021,076.  Bartoszek in view of Dawson et al. disclose a method for repaving an existing roadway but do not disclose milling the existing roadway before applying new asphalt layers thereto.  

However, Hoppe teaches a method for renewing a roadway comprising milling off sections of the existing roadway and then applying new asphalt layers to the milled off roadway sections.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of repaving a roadway of Bartoszek in view of Dawson et al. with the step of milling off a section of an existing roadway as taught by Hoppe in order to reclaim and recycle the milled asphalt particles, thereby maintaining the original height of the roadway and reducing the use of virgin resources.

10. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266  as applied to claim 5 above, and further in view of McDonald US 4,113,401.
Bartoszek in view of Dawson et al. disclose a joint sealer comprising asphaltic binder, surfactants, polymeric materials, a thickener such as tar or pitch or combinations thereof.  But do not disclose what weight percentage of asphalt is used.  However, McDonald teaches a method of repairing pavement employing an elastomeric repair composition comprising 85-99.5% asphalt and 0.5-15% additives.  Therefore, it would have been obvious to provide the polymer modified joint sealer of Bartoszek in view of Dawson et al. with the step of providing the joint sealer with at least 85% asphalt as taught by McDonald in order to provide proper adhesion between the pavement layers.



11. 	Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek US 2014/0363231 in view of Dawson et al. US 2011/0166266.
Bartoszek discloses a method of forming a pavement construction joint comprising:
Dispensing a band of void reducing joint composition on a substrate using at least one 
spray application vehicle (300) having a joint spray assembly (356).
Paving a layer of asphaltic concrete (308) over the band of joint composition, such that 
the layer is positioned against an edge (394) of a previously laid portion of 
pavement (304) to form a pavement construction joint having air voids.
Allowing at least a portion of the joint composition to migrate upward to reduce the 
volume of the air voids.  [0024-26, 30, 32, 39, 42-43].
What Bartoszek does not disclose is how wide the joint spray assembly applies the void reducing composition.  However, Dawson et al. teaches it is known to apply a band of asphaltic joint sealer with a spray bar approximately 1’ on each side of the joint to reduce porosity, improve flexibility and decrease water absorption.  See [0011-0017].  Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to provide the method of forming a pavement joint of Bartoszek with the step of applying a band of joint sealer in a 2’ band centered on the pavement joint, as taught by Dawson et al., in order to improve the lifespan of the roadway.


Response to Arguments
12. 	Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.  Applicant argues “Bartoszek is directed to forming a joint between the edge of a first asphalt layer that has been applied on a first lane and has been allowed to become cold…and the edge of a second asphalt layer that has been freshly applied (i.e. hot) to the adjacent cold edge”..
Applicant then argues “In contrast to Bartoszek Applicant’s pending claims are directed to a method in which its “void reducing joint composition” is applied to a substrate in a band along which a pavement construction joint will be subsequently formed so that when a paving pass is applied over the band and up against an edge of a previously laid portion of pavement, the composition will migrate upward and reduce to volume of air voids in the paving pass along the joint”.
	However, the Examiner does not concur.
Claim 12 positively recites “wherein the paving pass is positioned against an edge of a previously laid portion of pavement”.  
Claim 12 does not state the “previously laid portion of pavement” is hot or cold.
Claim 12 does not state whether the “previously laid portion of pavement” is the 
previously cited “substrate” or some other portion of the roadway.
Claim 12 does not state how the “allowing” step is performed.
Claim 12 does not state what the “void reducing joint composition” is, nor how or what amount of “at least a portion of the composition” is “allowed” to migrate upward into the paving pass.

Hence it is unclear as to whether the “dispensing a bond of void reducing joint 
composition on a substrate” includes --dispensing said composition on the edge of said previously laid portion of pavement-- which is disclosed by Bartoszek or if claim 12 requires the step of “dispensing a bond of void reducing joint composition on a substrate” that is not the edge of a previously laid portion of pavement.
* As claimed the “substrate” could be gravel, dirt, bridge deck, natural rock formations, anything that constitutes a “substrate” AND is not the edge of a previously laid portion of pavement.
	To that affect Bartoszek discloses in [0030] “The paving machine 300 includes a 
front spray assembly (352), a joint or side spray assembly (356), a tunnel spray assembly (360) and a back spray assembly (364).  Each spray assembly includes multiple nozzles (390)”.
	Hence it is inherent Bartoszek can spray any portion or roadway in front of or on the either side of the paving machine.  Regardless of whether the “Substrate” and/or 
“previously laid portion of pavement” is hot or cold.
	Whereas Claim 12 is silent as to how the method step of “allowing joint composition to migrate upward into the new paving pass” is performed; 
Bartoszek discloses “maximum compaction” of the newly paved portion of roadway by compacting said newly paved portion with slow uniform movement of a heavy compaction roller.
	Therefore the arguments are not persuasive and the rejection is maintained.

Applicant argues against the 35 USC 103 rejections of claims 15, 17, 19, 20, 23 by suggesting the deficiencies of Bartoszek are not remedied.
	However, the Examiner does not concur.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The method of claim 12 does not clearly specify what the void reducing composition is, where exactly it is applied nor how it is configured to be “allowed” migrate upward into the new paving pass.
	Whereas Bartoszek positively recites “maximum compaction is achieved”.
Therefore, the arguments are not persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 



12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/RAYMOND W ADDIE/
Primary Examiner, Art Unit 3671                               				5/21/2022